Title: To James Madison from William Pinkney, 17 December 1810
From: Pinkney, William
To: Madison, James


Dear Sir
London. December 17th. 1810
The proclamation of the 2d. of November is doing good here, and may perhaps bring this Ministry to Reason. I enclose Cobbets last Number, which touches upon our Relations with this Country, & Bell’s weekly Messenger of yesterday, which treats of the same Subject. My Letter to Ld. W. of the 10th. Instant wd. have gone into it more fully (though I was straightened for Time) but that I was afraid of the Sin of prolixity & expected moreover to be called upon to resume the Discussion in another Letter. There is Reason to think that, though the Freedom of its Style may have given umbrage to some of the Cabinet, it will assist your Proclamation. I have never met with a State-paper to be compared with Ld. W’s Note to me of the 4h. Instant. To tell me gravely and dryly, after my Letters of the 25h. of August & 3d. of November, that he had not been able to obtain any “authentic Intelligence” of the Repeal of the French Edicts &c!! You may perhaps suppose that in my Letter to him of the 10th. I have examined too much at large the British Construction of the French Declaration. I should not have done so but for a Conversation a few Days before with Sir Wm Scott, who appeared to have a prodigious Hankering after the Nonsense about prèalable Conditions. It is known besides to have been the favorite Doctrine of the Court & its adherents, & of all that antineutral Class to which Stephen & Marryatt belong, and indeed of the people in general. We shall probably hear no more of it, however; and I understood, indeed, last Night that there is a perceptible Change in the Tone of Ministers & their Friends on the whole Subject. Whether they will act wisely in the End I cannot yet say. The presumption is always against them.
I have observed in my Letter that the Convenience of relaxing the orders in Council by Licenses “seems to be no longer enjoyed.” The Object of all that part of my Letter was merely to give a slight Sketch (which I should have been glad to be at Liberty to make much stronger) of that monopolizing and smuggling Scheme which has so long insulted the World & tried our Patience. The Fact is that they have not granted any Licenses for several Weeks. It is not however (as I am assured) that they are ashamed of this mean Practice, but because they hope, by abstaining from it for a Time, to get better Terms of Intercourse in this Way from their Enemy. If their orders &c should not be immediately revoked, so as to prevent the Revival of this Trick of Trade, a vigorous Tone should be used with them—and I shall be happy to be authorised to use it at Discretion. Be assured they will not stand against a shew of determined Resistance to their Injustice. But if they should, they must be resisted to the uttermost nevertheless.
There will, I incline to think, be a Regency—but it is believed that the Prince will be greatly restricted at first. The Restrictions will not last; yet if he should be obliged to continue the present Ministers for any Time however short (which it is imagined will be a part of the Terms with which he will be shackled) the Mischiefs of their crooked & little policy towards the U. S., supposing that they mean to brave the Consequences of persevering in it, may become permanent & irretrievable.
There has been, I believe, some juggling in the Affair of a Minister plenepotentiary. You will see in my Letter to Mr Smith of the 14th. an Account of Ld. W’s late Explanations to me on that Head. I have omitted, however, to state in that Letter that he inadvertently remarked in the Course of the Conference that great pains had been taken by some people to persuade him “that the British Interest in America (I quote his words) would be completely destroyed by sending thither at this Time a Minister pleny.” He soon perceived by my Comments on this Suggestion that he had committed an Indiscretion in talking of it, and he wished me I thought to consider what he had said as confidential. May we not infer that these persuasions have had an Effect, when we look to the Quality of his ostensible Reasons for not redeeming his pledge of July last? Who the persuaders were he did not say—but Mr. Jackson (who by the bye cannot be very well satisfied with his Reception here) may be supposed to be among the Number, if he is not the only one. Whether this Gentleman (if he has used such Instances) quotes any American Authorities in Support of them, can only be guessed. It would be no Breach of Charity to conjecture that he does. At any Rate there must be some secret Cause for the Delay of the promised Mission. Even the Indolence of ———, added to the Reason assigned in Conference, will not explain it satisfactorily. There is Cunning at the bottom; and I can imagine nothing so likely to throw a Light upon it as the unguarded Communication of Ld W. above mentioned. Believe me to be—with sincere & affectionate Attachment—Dear Sir—your faithful & Obedient Servant
W. P.
